          Case 4:20-cv-00303-BRW Document 7 Filed 05/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JASON MAXWELL HAMILTON                                                            PLAINTIFF

VS.                               4:20-CV-00303-BRW-JJV

SALINE COUNTY JAIL                                                                DEFENDANT

                                           ORDER

       I have reviewed the Proposed Findings and Recommended Disposition (Doc. No. 5)

submitted by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr.

Hamilton’s timely filed objections (Doc. No. 6) and making a de novo review of the record, I

approve and adopt the Proposed Findings and Recommended Disposition in all respects.

       Accordingly, Plaintiff’s Complaint (Doc. No. 1) is dismissed without prejudice.

       This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from any

Order adopting these recommendations and the accompanying Judgment would not be taken in

good faith.

       IT IS SO ORDERED this 12th day of May, 2020.



                                              Billy Roy Wilson________________
                                              UNITED STATES DISTRICT JUDGE
